IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
IN RE: ASBESTOS LITIGATION

    LIMITED TO:                              )
                                             )
    Craig Cantarano                          )
    Donald Gladu                             )
                                             )      C.A. No. N15C-10-030 ASB
                                             )      C.A. No. N15C-09-093 ASB
                                             )
                                             )
                                             )
                                             )
                                             )
                                             )

                                       ORDER

                                   August 29, 2017

         Plaintiffs, Craig Cantarano and Donald Gladu filed a Motion to Consolidate

Cases scheduled for trial in September 2017. Plaintiffs claim that consolidation is

appropriate because Defendant, Georgia Pacific, is the only defendant left in the

case, and the Plaintiffs share the same causation expert. Superior Court Civil Rule

42 provides that “[w]hen actions involving a common question of law or fact are

pending before the Court, it may order a joint hearing or trial of any or all the matters

in issue in the actions.”1 As it is at the discretion of the Court, the Court finds that

consolidation of these cases is not appropriate. Consolidation would require the jury

to apply different substantive law to each Plaintiff, which creates a risk of juror


1
    Super. Ct. Civ. R. 42.
confusion. More importantly, there is no significant nexus between the two cases.

There is different product exposure, different State substantive law, and different

fact and expert witnesses. Accordingly, Plaintiffs’ Motion to Consolidate these cases

for trial is hereby DENIED.

      IT IS SO ORDERED.

                                          /s/ Calvin L. Scott
                                          The Honorable Calvin L. Scott, Jr.